IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         Assigned on Briefs December 09, 2013

 SARAH MCKISSACK, BY CONSERVATOR TYOWANNA MCKISSACK
     v. DAVIDSON TRANSIT ORGANIZATION AND JOHN DOE

                  Appeal from the Circuit Court for Davidson County
                     No. 10C2262     Thomas W. Brothers, Judge




            No. M2013-01224-COA-R3-CV - Filed February 11, 2014


Conservator for injured bus passenger challenges the trial court’s dismissal of her action after
the defendant’s filing of a confession of judgment for the full amount of damages requested
in the general sessions warrant. In light of the plaintiff’s failure to amend the complaint after
transferring the case to circuit court to increase the amount of damages sought, we affirm the
trial court’s decision.

   Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

A NDY D. B ENNETT, J., delivered the opinion of the court, in which P ATRICIA J. C OTTRELL,
M.S., P.J., and R ICHARD H. D INKINS, J., joined.

Terry R. Clayton, Nashville, Tennessee, for the appellant, Sarah McKissack.

Janet Strevel Hayes, Knoxville, Tennessee, for the appellee, Davidson Transit Organization.

                                          OPINION

                         F ACTUAL AND P ROCEDURAL B ACKGROUND

       Sarah McKissack (“Ms. McKissack”) filed a civil warrant in general sessions court
on May 6, 2010 against Davidson Transit Organization (“DTO”) and John Doe alleging that
she was a passenger in a DTO bus on May 1, 2009 and was injured when a DTO employee
lowered the wheelchair lift upon which she was seated in her wheelchair. The warrant stated
that Ms. McKissack sought damages under $25,000. On June 2, 2010, the general sessions
court granted Ms. McKissack’s motion to transfer the case to the circuit court.
         On February 10, 2012, Ms. McKissack filed a motion to amend her complaint to
change the name of defendant John Doe to Paul Milliken and to substitute an amended
complaint for the original complaint. DTO opposed the motion, and the court denied the
plaintiff’s motion to amend the complaint in an order entered on March 19, 2012. The court
determined that Ms. McKissack should not be allowed to add a new defendant, Paul
Milliken, in place of John Doe because the addition of Mr. Milliken as a party would be
futile.1

      The parties thereafter participated in numerous case management conferences. A
psychological evaluation of Ms. McKissack resulted in a determination that she was
incompetent. The special master recommended that a conservator be appointed to represent
Ms. McKissack by November 7, 2012. This deadline was extended until December 10, 2012.
On February 19, 2013, the court granted the plaintiff’s motion to substitute the conservator,
Tyowanna McKissack, as the plaintiff.

        On March 5, 2013, DTO filed a confession of judgment in the amount of $24,999.99,
the total amount sued for in the civil warrant that was subsequently transferred to circuit
court, and deposited that amount with the clerk of court. The same day, the court ordered
that the plaintiff’s cause of action against DTO and John Doe be dismissed with prejudice.
The plaintiff filed a motion to set aside, alter or amend the confession of judgment, but the
trial court denied the plaintiff’s motion. This appeal followed.

                                             A NALYSIS

      The plaintiff raises two issues on appeal: (1) whether the trial court erred in failing to
allow her to amend her complaint; and (2) whether the trial court erred in allowing the
defendant to enter confession of judgment.2

       1
        DTO argued that amendment would be futile because the statute of limitations had run as
to a cause of action against Mr. Milliken and that the plaintiff had not demonstrated that the
proposed amendment would relate back to the original complaint.
       2
         DTO asserts that this court lacks jurisdiction on the ground that the plaintiff did not suffer
an adverse judgment. In support of this theory, DTO relies upon Benson v. Herbst, 240 S.W.3d 235,
239-40 (Tenn. Ct. App. 2006), a case involving the jurisdiction of the circuit court to hear a de novo
appeal from general sessions court. The court held that the circuit court lacked jurisdiction because
the general sessions court had awarded the plaintiff all the relief he requested and, therefore, the
judgment was not adverse to the plaintiff, as required by the applicable statutory provisions. Id. at
236. In the present case, however, the plaintiff transferred her case to circuit court prior to any
decision in the general sessions court. DTO cites no authority making the principles relied upon in
Benson applicable to an appeal from circuit court to the court of appeals.

                                                  2
        When a party appeals a case from general sessions court to circuit court, his or her
recovery is not limited by the general sessions court’s jurisdictional limit; the party may
amend the complaint as permitted by Tenn. R. Civ. P. 15. Ware v. Meharry Med. Coll., 898
S.W.2d 181, 186 (Tenn. 1995). If, however, the plaintiff fails to amend the complaint to
increase the amount of damages sought, the amount of damages in the circuit court is limited
to the amount sought before the general sessions court. Brown v. Roland, 357 S.W.3d 614,
615 (Tenn. 2012). It is logical to conclude that these same principles apply to cases
transferred from general sessions court to the circuit court.

        In the present case, the plaintiff filed a motion to amend to add another party; the
proposed complaint submitted with this motion would have increased the amount of damages
sought. The trial court dismissed the plaintiff’s motion to amend based upon the futility of
the amendment. On appeal, the plaintiff argues that the trial court should have corrected its
order denying the motion to amend “when it became apparent that the Defendant was
surreptitiously denying the Plaintiff her day in court, by the entry of the Confession of
Judgment . . . .” 3

        The trial court’s decision to deny a motion to amend a complaint is reviewed under
an abuse of discretion standard. Merriman v. Smith, 599 S.W.2d 548, 559 (Tenn. Ct. App.
1979). A trial court abuses its discretion only when it “appl[ies] an incorrect legal standard,
or reach[es] a decision which is against logic or reasoning that cause[s] an injustice to the
party complaining.” Eldridge v. Eldridge, 42 S.W.3d 82, 85 (Tenn. 2001) (quoting State v.
Shirley, 6 S.W.3d 243, 247 (Tenn. 1999)). The abuse of discretion standard does not permit
the appellate court to substitute its judgment for that of the trial court. Id. A trial court’s
discretion regarding a motion to amend the complaint must comport with Tenn. R. Civ. P.
15.01, which states that leave of the court to amend a pleading “shall be freely given when
justice so requires.” Merriman, 599 S.W.2d at 559. Some of the factors to be considered by
the court in determining whether to grant a motion to amend include: “[u]ndue delay in
filing; lack of notice to the opposing party; bad faith by the moving party, repeated failure
to cure deficiencies by previous amendments, undue prejudice to the opposing party, and
futility of amendment.” Id. at 559 (citing Hageman v. Signal L.P. Gas, Inc., 486 F.2d 479
(6th Cir. 1973)).


       3
        DTO makes the argument that this court should not consider the plaintiff’s arguments
regarding the trial court’s denial of her motion to amend because this order was not identified in the
notice of appeal. While we are aware of the various cases interpreting Tenn. R. App. P. 3(f), we
decline to put narrow limits on the scope of appeal in this case. See Consol. Waste Sys., LLC v.
Metro Gov’t of Nashville & Davidson Cnty., No. M2002-02582-COA-R3-CV, 2005 WL 1541860,
at *42 (Tenn. Ct. App. June 30, 2005); Tenn. R. App. P. 3(f), 13(a); Tenn. R. App. P. 3(f) cmt.;
Tenn. R. App. P. 13(a) cmt.

                                                  3
        In her brief, the plaintiff has not identified any error in the trial court’s denial of her
motion to amend to add a party. Rather, she seems to assert that the court should have
amended the ad damnum by virtue of its “continuing jurisdiction” over the order denying her
motion to amend. We cannot agree. After the trial court denied her motion to amend the
complaint to add a party, the plaintiff could have filed another motion to amend solely to
increase the amount of damages sought. The plaintiff never brought this issue before the
court. Instead, at the time when DTO filed its confession of judgment, the amount sought
in the plaintiff’s general sessions warrant had not been changed.

       Because the plaintiff did not have the amount of damages sought in the complaint
increased, the trial court did not err in dismissing the action in light of DTO’s confession of
judgment.

                                          C ONCLUSION

       We affirm the judgment of the trial court in all respects. Costs of appeal are assessed
against the appellant, and execution may issue if necessary.




                                                                _________________________
                                                                ANDY D. BENNETT, JUDGE




                                                4